ALLOWABILITY NOTICE

Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Xiaoxiang Liu on 17 June 2022.

The application has been amended as follows: 

1) Claim 10, third line, delete “carbopol” and insert ---a crosslinked polyacrylate polymer---.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a composition comprising a concentrate formed by mixing a polyphenol with a non-ionic surfactant, in the absence of a carrier, to form a mixture, and heating said mixture to a temperature of greater than 150°C to form said concentrate, wherein upon cooling to room temperature the concentrate is not supersaturated, and the concentration of said polyphenol is greater than the saturation concentration of said polyphenol in said non-ionic surfactant.
The closest prior art determined by the Examiner is that of Chen (CN101164536A; citations herein from the attached English translation provided by EPO). Chen teaches a preparation comprising 0.25%- 20% of apigenin (a polyphenol) and 40%-90% of non-ionic surface active agent. The described non- ionic surface active agent can be Span-20, Span-40, Span-60, Span-80, Tween-20, Tween-60, Tween-80, poloxamer or their mixture. The composition can be in the form of an injection, nose drops, or ointment (page 15, claims 1-3). Chen also teaches a composition comprising apigenin, Tween-80, ethanol, and aqueous buffer (Example 1, paragraph [0034], page 7).
However, Chen does not teach or suggest the process for preparing the claimed concentrate composition, and does not teach or suggest the claimed functional limitations of “wherein upon cooling to room temperature the concentrate is not supersaturated nor the “concentration of said polyphenol is greater than the saturation concentration of said polyphenol in said non-ionic surfactant. As such, the product formed by the thermal process disclosed in the instant claims is not taught or suggested by the prior art, and would not have been predicted by one of ordinary skill in the art at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer

The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,730,953 has been reviewed and is accepted.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P COHEN/Primary Examiner, Art Unit 1612